DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
In re pages 8-9, the applicant argues that “The combination of Kinoshita et al. and Kawai do not render claim 1 obvious. Kinoshita et al. disclose a program accumulation apparatus that accumulates and reproduces broadcast program data D6 and delivery program data D5. In Kinoshita et al., [t]he program data acquisition section 16 acquires the broadcast program data D6 based on the recording reservation data D3 registered in the accumulation reservation data storage section 15, and records the data in the program data storage section 17. Para. [0066]. 
However, Kinoshita et al. do not disclose "as an execution process for the scheduling process, the processor does not execute acquisition of broadcast program content and does not execute storage of the broadcast program content in the memory," as set forth in claim 1……Kawai also relates to a to broadcasting system and receiving devices (e.g., television receivers) for receiving the broadcasting signals transmitted by the broadcasting apparatuses. See col. 1, II. 12-18. However, Kawai does not cure the deficiencies in Kinoshita et al. That is, Kawai also does not disclose "as an execution process for the scheduling process, the processor does not execute acquisition of 
For at least the reasons presented herein, the cited combination of documents does not teach or suggest all of the elements of claim 1. Accordingly, Applicant submits that the cited combination of documents does not render independent claim 1 unpatentable, and respectfully requests that the Office withdraw the § 103 rejection of claim 1.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Kinoshita et al. discloses in fig. 3, paragraph 0062-0066 that “With an EPG acquisition request R1 input by the user using the input operation section 105 or the remote controller 7 as a trigger, the EPG data acquisition section 11 acquires DL-availability-information-attached EPG data D1 transmitted from the broadcasting station 2 using broadcast waves, and stores the data in the EPG data storage section 12.  Alternatively, it is possible for the EPG data acquisition section 11 to acquire the DL-availability-information-attached EPG data D1 periodically like every day or every week, and store the data in the EPG data storage section 12.”, 0065 teaches “Based on the DL availability information attached to the EPG data D1 and a result of judging an availability of the recording reservation of the broadcast program, the accumulation reservation processor 14 determines whether to acquire relevant broadcast program data D6 from the broadcasting station 2 as it is or change the recording reservation to the DL reservation so as to acquire delivery program data D5 of a program of the same source as the broadcast program from the program delivery server 3 by the DL method.  When determined to acquire the broadcast program data D6 from the broadcasting station 2 as it is to thus record it in the storage section 112, the accumulation reservation processor 14 extracts information on a broadcast channel, a program ID, a broadcast date/time (broadcast start date/time and broadcast end date/time), and the like necessary for the recording reservation of the broadcast program from the EPG data D1 stored in the EPG data storage section 12 to thus generate recording reservation data D3, and registers the data in the accumulation reservation data storage section 15.  On the other hand, when determined to acquire the delivery program data D5 of the program of the same source as the broadcast program from the program delivery server 3 by the DL method to thus store it in the storage section 112, the accumulation reservation processor 14 extracts location information and information on a DL available time and the like of the delivery program data D5 of the program to be downloaded, that are necessary for the DL reservation of the delivery program, from the EPG data D1 stored in the EPG data storage section 12 to thus generate DL reservation data D4, and registers the data in the accumulation reservation data storage section 15.”, paragraph 0066 “The program data acquisition section 16 acquires the broadcast program data D6 based on the recording reservation data D3 registered in the accumulation reservation data storage section 15, and records the data in the program data storage section 17.  Moreover, the program data acquisition section 16 acquires the delivery program data D5 based on the DL reservation data D4 registered in the accumulation reservation data storage section 15, and stores the data in the program data storage section 17.”. Herein, Kinoshita et al. discloses acquiring program identification information and program broadcast information from broadcast wave and store information into storage area. Furthermore, Kinoshita et al. discloses the program data acquisition section 16 acquires the broadcast program data D6 based on the recording reservation data D3 registered in the accumulation reservation data storage section 15, and records the data in the program data storage section 17. Therefore, Kinoshita et al. meets the claimed an execution process for the scheduling process.
Kawai discloses from col. 2 lines 5-12, fig. 6, step 107, 108, 110, col. 18 lines 36-col. 19 lines 22 that comparing of present time with playback starting allowable date and time, and based on comparison execute the playback process.
Therefore, the combination of Kinoshita et al. and Kawai teach the limitation as claimed.
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0279847 by Kinoshita et al. in view of US 8,028,316 by Kawai.

Regarding claim 1, Kinoshita et al. discloses a broadcast reception device comprising: 
a tuner receiving a broadcast wave, the broadcast wave including image information and sound information of a broadcast program, and program information related to the broadcast program (fig. 2-5, paragraph 0086); 
a processor connected to the tuner (fig. 2-3); 
a network interface connected to the processor, and communicating with the processor through a network (fig. 2-3); 
and a memory connected to the processor, 
wherein the program information includes at least: program identification information for identifying the broadcast program; program storage-destination information for specifying a server device storing the broadcast program; and a playback-starting allowable date and time indicating date and time capable of starting distribution of the broadcast program stored in the server device (paragraph 0057-0058 teaches “The storage section 112 is constituted of, for example, an HDD, and stores data and an EPG of a program delivered from the broadcasting station 2 using broadcast waves, program data delivered from the program delivery server 3 by the DL method via the network 6, and the like. The media interface section 113 is an interface in which a removable medium M such as a DVD (Digital Versatile Disc) and a Blu-ray disc is detachably loaded.  The media interface section 113 is capable of recording and reproducing data of programs and the like onto and from the loaded removable medium M.”), 
as a scheduling process when a scheduling the broadcast program before broadcast starting is instructed, the processor acquires the program identification information, the program storage-destination information, and the playback-starting allowable date and time from the program information related to the broadcast program before the broadcast starting received by the tuner, and stores them in the memory (in addition to discussion above, paragraph 0062 teaches “With an EPG acquisition request R1 input by the user using the input operation section 105 or the remote controller 7 as a trigger, the EPG data acquisition section 11 acquires DL-availability-information-attached EPG data D1 transmitted from the broadcasting station 2 using broadcast waves, and stores the data in the EPG data storage section 12.  Alternatively, it is possible for the EPG data acquisition section 11 to acquire the DL-availability-information-attached EPG data D1 periodically like every day or every week, and store the data in the EPG data storage section 12.”, 0065 Based on the DL availability information attached to the EPG data D1 and a result of judging an availability of the recording reservation of the broadcast program, the accumulation reservation processor 14 determines whether to acquire relevant broadcast program data D6 from the broadcasting station 2 as it is or change the recording reservation to the DL reservation so as to acquire delivery program data D5 of a program of the same source as the broadcast program from the program delivery server 3 by the DL method.  When determined to acquire the broadcast program data D6 from the broadcasting station 2 as it is to thus record it in the storage section 112, the accumulation reservation processor 14 extracts information on a broadcast channel, a program ID, a broadcast date/time (broadcast start date/time and broadcast end date/time), and the like necessary for the recording reservation of the broadcast program from the EPG data D1 stored in the EPG data storage section 12 to thus generate recording reservation data D3, and registers the data in the accumulation reservation data storage section 15.  On the other hand, when determined to acquire the delivery program data D5 of the program of the same source as the broadcast program from the program delivery server 3 by the DL method to thus store it in the storage section 112, the accumulation reservation processor 14 extracts location information and information on a DL available time and the like of the delivery program data D5 of the program to be downloaded, that are necessary for the DL reservation of the delivery program, from the EPG data D1 stored in the EPG data storage section 12 to thus generate DL reservation data D4, and registers the data in the accumulation reservation data storage section 15.”, paragraph 0042 teaches “The broadcasting station 2 delivers, using broadcast waves, the broadcast program data D6 and EPG (Electronic Program Guide) data D1 as guide information of that broadcast program.  To the EPG data D1 broadcast from the broadcasting station 2, DL (Download) availability information that indicates whether the program can be delivered from the program delivery server 3 by a DL method is attached for each program.  The DL-availability-information-attached EPG data will be described later in detail.”, paragraph 0066-0067. Herein, Kinoshita et al. discloses acquiring program identification information and program broadcast information from broadcast wave and store information into storage area. Furthermore, Kinoshita et al. discloses transmission of program identification information and program storage destination information to server and receive recorded broadcast program from the server to output.), 
as an execution process for the scheduling process, the processor does not execute acquisition of broadcast program content and does not execute storage of the broadcast program content in the memory (in addition to discussion above, paragraph 0066 “The program data acquisition section 16 acquires the broadcast program data D6 based on the recording reservation data D3 registered in the accumulation reservation data storage section 15, and records the data in the program data storage section 17.  Moreover, the program data acquisition section 16 acquires the delivery program data D5 based on the DL reservation data D4 registered in the accumulation reservation data storage section 15, and stores the data in the program data storage section 17.”. Herein, Kinoshita et al. discloses acquiring program identification information and program broadcast information from broadcast wave and store information into storage area. Furthermore, Kinoshita et al. discloses the program data acquisition section 16 acquires the broadcast program data D6 based on the recording reservation data D3 registered in the accumulation reservation data storage section 15, and records the data in the program data storage section 17. Therefore, Kinoshita et al. meets the claimed an execution process for the scheduling process.),
as a playback process when playing back the scheduled broadcast program is instructed, the processor: 
reads, from the memory, the program identification information and program storage-destination information of the scheduled broadcast program and transmits, through the network interface to the server device specified by the program storage-destination information, the read program identification information and the 
receives, through the network interface from the server device, a content corresponding to the program identification information; and 
executes a process for outputting sound and image based on the received content (in addition to discussion above, paragraph 0052 teaches “The display section 107 is constituted of a display device such as an LCD (Liquid Crystal Display) and a display control circuit that drives the display device.  The display section 107 prompts the user to confirm commands and data that the user has input and displays various statuses, for example.”), 
when the playback process is instructed, the processor further reads the playback-starting allowable date and time from the memory (in addition to discussion above, paragraph 0065)
Kinoshita et al. fails to disclose  
when the playback process of the scheduled broadcast program stored in the server device is instructed, the processor further reads the playback-starting allowable date and time from the memory, compares current time and the playback-starting allowable date and time, executes the playback process where the current time arrives at the playback-starting allowable date and time, and does not execute the playback process where the current time does not arrive at the playback-starting allowable date and time.

when the playback process of the scheduled broadcast program stored in the server device is instructed, the processor further reads the playback-starting allowable date and time from the memory, compares current time and the playback-starting allowable date and time, executes the playback process where the current time arrives at the playback-starting allowable date and time, and does not execute the playback process where the current time does not arrive at the playback-starting allowable date and time (col. 2 lines 5-12, fig. 6, step 107, 108, 110, col. 18 lines 36-col. 19 lines 22 teaches comparing of present time with playback starting allowable date and time, and based on comparison execute the playback process).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include when the playback process of the scheduled broadcast program stored in the server device is instructed, the processor further reads the playback-starting allowable date and time from the memory, compares current time and the playback-starting allowable date and time, executes the playback process where the current time arrives at the playback-starting allowable date and time, and does not execute the playback process where the current time does not arrive at the playback-starting allowable date and time, as taught by Kawai into the system of Kinoshita et al., because such incorporation would allow securely and properly playback to a user, thus increase user accessibility of the system.

Regarding claim 2, Kinoshita et al. discloses the broadcast reception device wherein the processor executes: a process for displaying the electronic program guide based on the program information received by the tuner, in response to an instruction for displaying an electronic program guide; and the scheduling process, in response to an instruction for scheduling the broadcast program before the broadcast starting which is selected from the electronic program guide (in addition to discussion above, fig. 4-5, paragraph 0074-0076).

Regarding claim 4, Kinoshita et al. discloses the broadcast reception device wherein the processor executes a process for displaying a content-distribution confirmation screen, and receives the content from the server device based on selection operation on the content-distribution confirmation screen (fig. 6-7, 10-13, paragraph 0052).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0279847 by Kinoshita et al. and US 8,028,316 by Kawai in view of US 9,532,111 by Christie et al.

Regarding claim 3, Kinoshita et al. discloses broadcast reception device, Kawai discloses when the playback process is instructed, the processor further reads the playback-starting allowable date and time from the memory, compares current time and the playback-starting allowable time and date, executes the playback process where the current time arrives at the playback-starting allowable date and time, but fails to disclose the broadcast reception device wherein the memory further stores authentication 
Christie et al. discloses the broadcast reception device wherein the memory further stores authentication information for accessing the server device, and the processor transmits the authentication information through the network to the server device specified by the program storage-destination information that has been read from the memory in the playback process (fig. 13-15)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include authentication information, as taught by Christie et al. into the system of Kinoshita et al. and Kawai, because such incorporation would allow secure playback to a user, thus increase user accessibility of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484